DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-2, 4-5, 8-12, 14, 16-17 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance:

The allowable subject matter in claims 1, 11 and 12 pertains to generating the HDR image by fusing the reference image and the one or more non-reference images, wherein the fusing comprises, for each of the one or more non-reference images, disregarding the invalid regions of the respective non-reference image,
wherein the assessing whether the region of the non-reference image and a corresponding region of the reference image show the same image content comprises: 
comparing an intensity value of a corresponding region of the difference image against a threshold, wherein the method further includes determining the threshold based on the non-reference image, and the determining the threshold comprises:
generating a histogram of the non-reference image, wherein the histogram includes multiple bins and each of the multiple bins covers a same range of intensity and has a bin center;
calculating a decrease of each bin of the multiple bins, wherein the decrease is a difference between numbers of pixels respectively at centers of two adjacent bins of the multiple bins;
identifying a bin from the multiple bins, where the decrease of the identified bin is larger than decrease of any non-identified bin of the multiple bins; and 
calculating the threshold according to an intensity of a point in the middle of two bin centers of the identified bin and its next bin.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEON VIET Q NGUYEN whose telephone number is (571)270-1185.  The examiner can normally be reached on Mon-Fri 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nirav Patel can be reached on 571-270-5812.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LEON VIET Q NGUYEN/Primary Examiner, Art Unit 2663